IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

BRUCE KEVIN GREEN, JR.,               NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D15-2766

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed October 9, 2015.

An appeal from an order of the Circuit Court for Duval County.
Waddell A. Wallace, Judge.

Bruce Kevin Green, Jr., pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

WETHERELL, ROWE, and RAY, JJ., CONCUR.